20-01054-shl     Doc 88    Filed 05/06/21 Entered 05/06/21 14:11:45          Main Document
                                         Pg 1 of 4


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

  In re:                                                  Chapter 11

  FIRESTAR DIAMOND, INC., et al.                          No. 18-10509 (SHL)

                Debtors.                                  (Jointly Administered)

  RICHARD LEVIN, Chapter 11 Trustee of FIRESTAR
  DIAMOND, INC., FANTASY, INC., and OLD AJ,
  INC. f/k/a A. JAFFE, INC.,

                       Plaintiff,
           v.                                             Adv. Proc. No. 20-1054

  AMI JAVERI (A/K/A AMI MODI); PURVI MEHTA
  (A/K/A PURVI MODI); NEHAL MODI; NEESHAL
  MODI; CENTRAL PARK REAL ESTATE, LLC;
  CENTRAL PARK SOUTH 50 PROPERTIES, LLC;
  TRIDENT TRUST COMPANY (SOUTH DAKOTA)
  INC., solely as Trustee of the ITHACA TRUST; TWIN
  FIELDS INVESTMENTS LTD.; AURAGEM
  COMPANY LTD.; BRILLIANT DIAMONDS LTD.;
  ETERNAL DIAMONDS CORPORATION LTD.;
  FANCY CREATIONS COMPANY LTD.; HAMILTON
  PRECIOUS TRADERS LTD.; SINO TRADERS LTD.;
  SUNSHINE GEMS LTD.; UNIQUE DIAMOND AND
  JEWELLERY FZC; WORLD DIAMOND
  DISTRIBUTION FZE; VISTA JEWELRY FZE; EMPIRE
  GEMS FZE; UNIVERSAL FINE JEWELRY FZE;
  DIAGEMS FZC; TRI COLOR GEMS FZE; PACIFIC
  DIAMONDS FZE; HIMALAYAN TRADERS FZE;
  UNITY TRADING FZE; FINE CLASSIC FZE; DG
  BROTHERS FZE,

                Defendants.


           STIPULATION AND ORDER REGARDING SCHEDULING OF BRIEFING

       Richard Levin, not individually but solely as chapter 11 trustee for the above-captioned

Debtors and plaintiff in the above-captioned adversary proceeding, Purvi Mehta, and Neeshal

Modi, each through their undersigned counsel, hereby agree and stipulate that both Ms. Mehta’s
20-01054-shl      Doc 88     Filed 05/06/21 Entered 05/06/21 14:11:45      Main Document
                                           Pg 2 of 4



and Mr. Modi’s deadlines to file a reply to their respective motions to dismiss the Complaint

[Adv. Dkt. 38] are June 24, 2021.




                                             2
20-01054-shl     Doc 88     Filed 05/06/21 Entered 05/06/21 14:11:45       Main Document
                                          Pg 3 of 4


AGREED AND STIPULATED TO:

Dated: Chicago, Illinois,                 RICHARD LEVIN, Not Individually But
       April 30, 2021                     Solely in His Capacity as Chapter 11 Trustee of
                                          FIRESTAR DIAMOND, INC., FANTASY,
                                          INC., and OLD AJ, INC. f/k/a A. JAFFE, INC.

                                          By His Counsel,
                                          JENNER & BLOCK LLP
                                          By:

                                          /s/ Angela M. Allen
                                          Angela M. Allen
                                          353 N. Clark St.
                                          Chicago, Illinois 60654
                                          (312) 222-9350
                                          aallen@jenner.com


Dated: New York, New York,                PURVI MEHTA
       April 30, 2021
                                          By Her Counsel,
                                          DUANE MORRIS LLP

                                          By:

                                          /s/ Frederick D. Hyman
                                          Frederick D. Hyman
                                          1540 Broadway
                                          New York, NY 10036-4086
                                          (212) 692-1063
                                          rhyman@duanemorris.com


Dated: Purchase, New York                 NEESHAL MODI
       April 30, 2021
                                          By His Counsel,
                                          PAYKIN KRIEG & ADAMS, LLP

                                          By:

                                          /s/ Benjamin Suess
                                          Benjamin Suess
                                          2500 Westchester Ave., Ste 107
                                          Purchase, NY 10577
                                          (917) 400-2984
                                          bsuess@pka-law.com


                                            3
20-01054-shl    Doc 88   Filed 05/06/21 Entered 05/06/21 14:11:45    Main Document
                                       Pg 4 of 4



Dated: May 6, 2021                           /s/ Sean H. Lane
                                             United States Bankruptcy Judge




                                         4
